Case 3:19-md-02885-MCR-GRJ Document 78 Filed 04/19/19 Page 1 of 7




 Apr 18, 2019
  CaseCase
      3:19-md-02885-MCR-GRJ
           MDL No. 2885 Document
                             Document
                                 384 Filed
                                      78 Filed
                                           04/18/19
                                                04/19/19
                                                     PagePage
                                                         2 of 72 of 7




IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION                                        MDL No. 2885



                   SCHEDULE CTO−4 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.     CASE CAPTION


MINNESOTA

  MN         0      19−00964     Horkey et al v. 3M Company et al.

TEXAS WESTERN

 TXW         1      19−00120     Stewart v. 3M Company et al
 TXW         1      19−00121     Frantz v. 3M Company
 TXW         1      19−00123     Freed v. 3M Company
 TXW         1      19−00124     Frost v. 3M Company
 TXW         1      19−00126     Garcia v. 3M Company
 TXW         1      19−00127     Garcia v. 3M Company
 TXW         1      19−00128     Gaston v. 3M Company
 TXW         1      19−00129     Geddis v. 3M Company
 TXW         1      19−00130     Gordon v. 3M Company
 TXW         1      19−00131     Gorzelnik v. 3M Company
 TXW         1      19−00132     Gosney v. 3M Company
 TXW         1      19−00133     Greer v. 3M Company
 TXW         1      19−00134     Grice v. 3M Company
 TXW         1      19−00135     Griffith v. 3M Company
 TXW         1      19−00136     Groke v. 3M Company
 TXW         1      19−00137     Guynes v. 3M Company
 TXW         1      19−00138     Hall v. 3M Company
 TXW         1      19−00139     Halpin v. 3M Company
 TXW         1      19−00140     Halstead v. 3M Company
 TXW         1      19−00141     Haskett v. 3M Company
 TXW         1      19−00142     Haskins−Coppola v. 3M Company
 TXW         1      19−00143     Hedge v. 3M Company
 TXW         1      19−00144     Heitman v. 3M Company
 TXW         1      19−00145     Helton v. 3M Company
 TXW         1      19−00146     Hodur v. 3M Company
 TXW         1      19−00147     Hofelich v. 3M Company
 TXW         1      19−00149     Hunter v. 3M Company
 TXW         1      19−00150     Jabour v. 3M Company
 TXW         1      19−00151     Jermy v. 3M Company
CaseCase
    3:19-md-02885-MCR-GRJ
         MDL No. 2885 Document
                           Document
                               384 Filed
                                    78 Filed
                                         04/18/19
                                              04/19/19
                                                   PagePage
                                                       3 of 73 of 7

TXW       1       19−00152     Johnson v. 3M Company
TXW       1       19−00153     Johnston v. 3M Company
TXW       1       19−00154     Jones v. 3M Company
TXW       1       19−00155     Kelly v. 3M Company
TXW       1       19−00156     Keys v. 3M Company
TXW       1       19−00158     Campbell v. 3M Company
TXW       1       19−00159     Culberson v. 3M Company
TXW       1       19−00160     Garnier v. 3M Company
TXW       1       19−00161     Hornacky v. 3M Company
TXW       1       19−00162     Thormahlen v. 3M Company
TXW       1       19−00163     Wedemeyer v. 3M Company
TXW       1       19−00164     Yorman v. 3M Company
TXW       1       19−00165     Zafereo v. 3M Company
TXW       1       19−00174     Ellenburg v. 3M Company et al
TXW       1       19−00226     Gomez, Jr. v. 3M Company et al
TXW       1       19−00243     Kijowski v. 3M Company
TXW       1       19−00244     Kittredge v. 3M Company
TXW       1       19−00246     Knobbe v. 3M Company
TXW       1       19−00247     Kurtz v. 3M Company
TXW       1       19−00248     Latkovic v. 3M Company
TXW       1       19−00249     Layton v. 3M Company
TXW       1       19−00250     Legg v. 3M Company
TXW       1       19−00252     Levy v. 3M Company
TXW       1       19−00253     Linemann v. 3M Company
TXW       1       19−00257     Grossman v. 3M Company
TXW       1       19−00263     Garza et al v. 3M Company et al
TXW       1       19−00265     Lopez v. 3M Company
TXW       1       19−00266     Lopez v. 3M Company
TXW       1       19−00267     Lopez v. 3M Company
TXW       1       19−00268     Lopez v. 3M Company
TXW       1       19−00269     Maevers v. 3M Company
TXW       1       19−00270     Manley v. 3M Company
TXW       1       19−00271     Martin v. 3M Company
TXW       1       19−00272     Geddes v. 3M Company
TXW       1       19−00273     Combs v. 3M Company
TXW       1       19−00274     Figueroa v. 3M Company
TXW       1       19−00275     Kinsel v. 3M Company
TXW       1       19−00276     Moreno v. 3M Company
TXW       1       19−00277     Plumley v. 3M Company
TXW       1       19−00278     Jorgenson v. 3M Company
TXW       1       19−00279     Nahhas v. 3M Company
TXW       1       19−00280     Perry v. 3M Company
TXW       1       19−00281     Bennefeld v. 3M Company
TXW       1       19−00282     Bunyard v. 3M Company
TXW       1       19−00283     Haggard v. 3M Company
TXW       1       19−00287     Lee v. 3M Company
TXW       1       19−00288     Rojas v. 3M Company
TXW       1       19−00289     Williamson v. 3M Company
CaseCase
    3:19-md-02885-MCR-GRJ
         MDL No. 2885 Document
                           Document
                               384 Filed
                                    78 Filed
                                         04/18/19
                                              04/19/19
                                                   PagePage
                                                       4 of 74 of 7

TXW       1       19−00290     Mason v. 3M Company
TXW       1       19−00292     Matos v. 3M Company
TXW       1       19−00293     Martin v. 3M Company
TXW       1       19−00294     Mayer v. 3M Company
TXW       1       19−00295     McElrath v. 3M Company
TXW       1       19−00296     Meeks v. 3M Company
TXW       1       19−00297     Meijerink v. 3M Company
TXW       1       19−00298     Moore v. 3M Company
TXW       1       19−00299     Gallegos v. 3M Company
TXW       1       19−00300     Moore v. 3M Company
TXW       1       19−00301     Nguyen v. 3M Company
TXW       1       19−00302     Rudolph v. 3M Company
TXW       1       19−00303     Trankovich v. 3M Company
TXW       1       19−00304     Moku v. 3M Company
TXW       1       19−00306     Calhoun v. 3M Company
TXW       1       19−00308     McNiel v. 3M Company
TXW       1       19−00310     Moore v. 3M Company
TXW       1       19−00311     Murphy v. 3M Company
TXW       1       19−00312     Najera v. 3M Company
TXW       1       19−00313     Neal v. 3M Company
TXW       1       19−00314     Nichols v. 3M Company
TXW       1       19−00315     Nipper vs. 3M Company
TXW       1       19−00316     Olson v. 3M Company
TXW       1       19−00318     Palmer v. 3M Company
TXW       1       19−00319     Pansa v. 3M Company
TXW       1       19−00320     Peddicord v. 3M Company
TXW       1       19−00321     Perez v. 3M Company
TXW       1       19−00322     Phan v. 3M Company
TXW       1       19−00323     Pilon v. 3M Company
TXW       1       19−00324     Provencher v. 3M Company
TXW       1       19−00325     Ramos v. 3M Company
TXW       1       19−00326     Reedy v. 3M Company
TXW       1       19−00327     Reese v. 3M Company
TXW       1       19−00328     Rhame v. 3M Company
TXW       1       19−00329     Robinson v. 3M Company
TXW       1       19−00330     Rodriguez v. 3M Company
TXW       1       19−00331     Roemhildt v. 3M Company
TXW       1       19−00332     Rosander v. 3M Company
TXW       1       19−00333     Ross v. 3M Company
TXW       1       19−00334     Ryan v. 3M Company
TXW       1       19−00335     Salas v. 3M Company
TXW       1       19−00336     Salazar v. 3M Company
TXW       1       19−00343     Allen et al v. 3M Company et al
TXW       1       19−00344     Dowell et al v. 3M Company et al
TXW       1       19−00356     Fall et al v. 3M Company et al
TXW       5       19−00092     Sparks v. 3M Company
TXW       5       19−00233     Joe William Contreras, et al v. 3M Company, et al
TXW       6       19−00049     Aguilera v. 3M Company            Vacated 4/17/2019
CaseCase
    3:19-md-02885-MCR-GRJ
         MDL No. 2885 Document
                           Document
                               384 Filed
                                    78 Filed
                                         04/18/19
                                              04/19/19
                                                   PagePage
                                                       5 of 75 of 7

TXW       6       19−00050     Alawar v. 3M Company
TXW       6       19−00051     Barnett v. 3M Company
TXW       6       19−00052     Carlson v. 3M Company
TXW       6       19−00053     Chung v. 3M Company
TXW       6       19−00054     Davison v. 3M Company
TXW       6       19−00055     Gewinner v. 3M Company
TXW       6       19−00056     Guzman v. 3M Company
TXW       6       19−00057     Heidner v. 3M Company
TXW       6       19−00058     Horan v. 3M Company
TXW       6       19−00059     Medina v. 3M Company
TXW       6       19−00060     O'Briant v. 3M Company
TXW       6       19−00061     Ramos v. 3M Company
TXW       6       19−00062     Nixon v. 3M Company
TXW       6       19−00063     Backus v. 3M Company
TXW       6       19−00064     Conner v. 3M company
TXW       6       19−00066     Payn v. 3M Company
TXW       6       19−00067     Motta v. 3M Company
TXW       6       19−00068     Lafferty v. 3M Company
TXW       6       19−00069     Blackwell v. 3M Company
TXW       6       19−00070     Smith v. 3M Company
TXW       6       19−00071     Spence v. 3M Company
TXW       6       19−00072     Grillo v. 3M Company
TXW       6       19−00073     Johnson v. 3M Company
TXW       6       19−00074     Hughey v. 3M Company
TXW       6       19−00075     Gaston v. 3M Company
TXW       6       19−00076     Schwartz v. 3M Company
TXW       6       19−00077     Spinks v. 3M Company
TXW       6       19−00078     Vera v. 3M Company
TXW       6       19−00079     Walley v. 3M Company
TXW       6       19−00080     Walton v. 3M Company
TXW       6       19−00081     Wilson v. 3M Company
TXW       6       19−00082     Zavalnyuk v. 3M Company
TXW       6       19−00083     Schaal v. 3M Company
TXW       6       19−00084     Riddle v. 3M Company
TXW       6       19−00085     McCown v. 3M Company
TXW       6       19−00086     Braudt v. 3M Company
TXW       6       19−00087     Bastien v. 3M Company
TXW       6       19−00088     Garner v. 3M Company
TXW       6       19−00089     Iqbal v. 3M Company
TXW       6       19−00090     Newman v. 3M Company
TXW       6       19−00091     Dipuccio v. 3M Company
TXW       6       19−00092     Woodard v. 3M Company
TXW       6       19−00093     Carlson v. 3M Company
TXW       6       19−00094     Perez v. 3M Company
TXW       6       19−00095     Allman v. 3M Company
TXW       6       19−00096     Bergeron v. 3M Company
TXW       6       19−00097     Coppock v. 3M Company
TXW       6       19−00098     Hamrick v. 3M Company
CaseCase
    3:19-md-02885-MCR-GRJ
         MDL No. 2885 Document
                           Document
                               384 Filed
                                    78 Filed
                                         04/18/19
                                              04/19/19
                                                   PagePage
                                                       6 of 76 of 7

TXW       6       19−00099     Ohayon v. 3M Company
TXW       6       19−00100     Abarca v. 3M Company
TXW       6       19−00101     AbouZaki v. 3M Company
TXW       6       19−00102     Adams v. 3M Company
TXW       6       19−00103     Anderson v. 3M Company
TXW       6       19−00104     Anti v. 3M Company
TXW       6       19−00105     Aungst v. 3M Company
TXW       6       19−00106     Austin v. 3M Company
TXW       6       19−00107     Bailey v. 3M Company
TXW       6       19−00108     Bailey v. 3M Company
TXW       6       19−00110     Barnett v. 3M Company
TXW       6       19−00111     Bartkowski v. 3M Company
TXW       6       19−00112     Bass v. 3M Company
TXW       6       19−00113     Bateman v. 3M Company
TXW       6       19−00114     Bencini v. 3M Company
TXW       6       19−00115     Blomgren v. 3M Company
TXW       6       19−00116     Bova v. 3M Company
TXW       6       19−00117     Bradley v. 3M Company
TXW       6       19−00118     Brodniak v. 3M Company
TXW       6       19−00119     Brooks v. 3M Company
TXW       6       19−00120     Brown v. 3M Company
TXW       6       19−00121     Bryant v. 3M Company
TXW       6       19−00122     Bucknor v. 3M Company
TXW       6       19−00123     Carroll v. 3M Company
TXW       6       19−00125     Cassels v. 3M Company
TXW       6       19−00126     Chapman v. 3M Company
TXW       6       19−00127     Constable v. 3M Company
TXW       6       19−00128     Cooper v. 3M Company
TXW       6       19−00130     Courtney v. 3M Company
TXW       6       19−00131     Crawford v. 3M Company
TXW       6       19−00132     Cromartie v. 3M Company
TXW       6       19−00133     Cummings v. 3M Company
TXW       6       19−00134     Dandini v. 3M Company
TXW       6       19−00135     Davidson v. 3M Company
TXW       6       19−00136     Davis v. 3M Company
TXW       6       19−00137     De La Torre v. 3M Company
TXW       6       19−00138     Deforrest v. 3M Company
TXW       6       19−00139     Delatorre v. 3M Company
TXW       6       19−00140     Dennis v. 3M Company
TXW       6       19−00141     Devlin v. 3M Company
TXW       6       19−00142     Donovan v. 3M Company
TXW       6       19−00143     Donovan v. 3M Company
TXW       6       19−00144     Douglas v. 3M Company
TXW       6       19−00145     Dozier v. 3M Company
TXW       6       19−00146     Edwards v. 3M Company
TXW       6       19−00147     Eichner v. 3M Company
TXW       6       19−00148     Fajardo v. 3M Company
TXW       6       19−00149     Fields v. 3M Company
CaseCase
    3:19-md-02885-MCR-GRJ
         MDL No. 2885 Document
                           Document
                               384 Filed
                                    78 Filed
                                         04/18/19
                                              04/19/19
                                                   PagePage
                                                       7 of 77 of 7

TXW       6       19−00150     Figures v. 3M Company
TXW       6       19−00151     Fischer v. 3M Company
TXW       6       19−00152     Fotre v. 3M Company
